Exhibit 10.7

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following mortgage agreements have not been filed as exhibits pursuant to
Instruction 2 of Item 601 of Regulation S-K: These documents are substantially
identical in all material respects to Exhibit 10.5 to this Form 8-K.

 

  1.

Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and Fixture
Filing (includes Future Advances) dated May 31, 2013, made by CHP Broadway
Healthcare Owner, LLC, to Keybank National Association.

 

  2.

Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and Fixture
Filing (includes Future Advances) dated May 31, 2013, made by CHP Jonesboro
Healthcare Owner, LLC to Keybank National Association.

 

  3.

Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and Fixture
Filing (includes Future Advances) dated May 31, 2013, made by CHP Magnolia
Healthcare Owner, LLC, to Keybank National Association.

 

  4.

Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and Fixture
Filing (includes Future Advances) dated May 31, 2013, made by CHP Mine Creek
Healthcare Owner, LLC, to Keybank National Association.

 

  5.

Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and Fixture
Filing (includes Future Advances) dated May 31, 2013, made by CHP Searcy
Healthcare Owner, LLC, to Keybank National Association.

The following lease agreements have not been filed as exhibits pursuant to
Instruction 2 of Item 601 of Regulation S-K: These documents are substantially
identical in all material respects to Exhibit 10.6 to this Form 8-K.

 

  1.

Lease Agreement dated as of May 31, 2013, by and between CHP Broadway Healthcare
Owner, LLC, as Landlord, and Broadway Health and Rehab, LLC, as Tenant.

 

  2.

Lease Agreement dated as of May 31, 2013, by and between CHP Jonesboro
Healthcare Owner, LLC, as Landlord, and Jonesboro Health and Rehab, LLC, as
Tenant.

 

  3.

Lease Agreement dated as of May 31, 2013, by and between CHP Magnolia Healthcare
Owner, LLC, as Landlord, and Magnolia Health and Rehab, LLC, as Tenant.

 

  4.

Lease Agreement dated as of May 31, 2013, by and between CHP Mine Creek
Healthcare Owner, LLC, as Landlord, and Mine Creek Health and Rehab, LLC, as
Tenant.

 

  5.

Lease Agreement dated as of May 31, 2013, by and between CHP Searcy Healthcare
Owner, LLC, as Landlord, and Searcy Health and Rehab, LLC, as Tenant.